ACCEPTED
                                                                                                     01-15-00316-CR
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               4/23/2015 11:09:29 AM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK



                        Court ofAppeals No. 01-15-00316-CR
                             Trial Court Case No. 1976709
                                                                         FILED IN
                                                                  1st COURT OF APPEALS
HERMAN WHITFIELF                                                      HOUSTON, TEXAS
                                                   IN THE COURT OF APPEALS
                                                                  4/23/2015 11:09:29 AM
VS.                                                 FIRST DISTRICTCHRISTOPHER
                                                                    OF            A. PRINE
                                                                           Clerk
HERMAN VnITFIELD                                     HOUSTON, TEXAS

                              MOTION TO WITHDRAW
                             AS ATTORNEY OF RECORD

       CHARLIE C. WILLIAMS ask the court to allow him to withdraw as a請Omey for



Appeallant, Heman Whitfield.

       There is good cause for this court to grant the Motion to Withdraw because

Attomey lS unable to e節もctively communicate with the Appellant.



       CHARLIE C. WILLIAMS has delivered a copy ofthis motion to Whitfield.

and has notified him ofhis right to object to the motion.


       HERMAN WHITFIELD consents to this Motion to Withdraw.

       HERMAN WHITFIELD’S last known address is 45 12 Perry, Houston, Texas.



       For these reasons, CHARLIE C. WILLIAMS, aSk this court to grant his Motion

to Withdraw.



                                                            Herman Whitfield




                                                            CHARLIE C. WILLIAMS
                                                            SBN21518300
                                                            5326 W. Bellfort, Suite 212
                                                            Houston, Texas 77035
                                                            Tel: (713) 721-6723
                                                            Fax: (713) 723-6730
                      CERTIFICATE OF SERVICE

       I certify that a true and correct copy ofthis MOTION TO WITHDRAW

WaS Sent by Hand delivery to, HERMAN WHITFIELD, Defendant; and to

Assistant District Attomey at Criminal District Courts工20 1 Franklin,



Houston, Texas 77002, this
                             園囲